          Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 1 of 18




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038) terhufen@fr.com
     FISH & RICHARDSON P.C.
 6   12390 El Camino Real, Suite 100
     San Diego, CA 92130
 7
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 8
     Aamir A. Kazi (Admitted Pro Hac Vice) kazi@fr.com
 9   Alana C. Mannige (CA SBN 313341) mannige@fr.com
     FISH & RICHARDSON P.C.
10   1180 Peachtree Street NE, 21st Floor
11   Atlanta, GA 30309
     Telephone: (404) 892-5005 / Fax: (404) 892-5002
12
     Attorneys for Plaintiff
13   FINJAN, INC.
14                         UNITED STATES DISTRICT COURT
15                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

16   FINJAN, INC., a Delaware Corporation,         Case No. 5:17-cv-00072-BLF (SVK)

17                    Plaintiff,                   FINJAN, INC.’S NOTICE OF
                                                   MOTION AND MOTION FOR
18          v.                                     RECONSIDERATION OF THE COURT’S
19                                                 ORDER ON CISCO’S MOTION TO
     CISCO SYSTEMS, INC., a California             STRIKE PORTIONS OF FINJAN’S
20   Corporation,                                  AMENDED EXPERT REPORTS (DKT.
                                                   NO. 582)
21                    Defendant.
                                                   REDACTED VERSION OF DOCUMENT
22
                                                   SOUGHT TO BE SEALED
23
                                                   Hon. Susan van Keulen
24                                                 Ctrm: 6, 4th Floor

25

26
27

28

                                                        Case No. 5:17-cv-00072-BLF (SVK)
                           FINJAN, INC.’S MOTION FOR RECONSIDERATION
          Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 2 of 18




 1               NOTICE OF MOTION AND MOTION FOR RECONSIDERATION
 2          PLEASE TAKE NOTICE that Plaintiff Finjan, Inc. (“Finjan”) hereby moves for

 3   reconsideration of the Court’s Order on Cisco’s Motion to Strike Portions of Finjan’s Amended

 4   Expert Reports (Dkt. No. 582).

 5          Statement of Relief Requested: By and through this motion, Finjan seeks the Court’s
 6   reconsideration of its Order on Cisco’s Motion to Strike Portions of Finjan’s Amended Expert

 7   Reports (Dkt. No. 582). This motion is supported by the following Memorandum of Points and

 8   Authorities and all supporting documents attached hereto.

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                1      Case No. 5:17-cv-00072-BLF (SVK)
                          FINJAN INC.’S MOTION FOR RECONSIDERATION
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 3 of 18
            Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 4 of 18




 1                                                   TABLE OF AUTHORITIES

 2   Cases                                                                                                                            Page(s)
 3   Apple Inc. v. Samsung Elecs.
        Co., No. 5:12-CV-0630-LHK-PSG, 2014 WL 12917334
 4
        (N.D. Cal. Jan. 9, 2014) ............................................................................................................. 12
 5
     MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
 6     No. 14-CV-03657-SI, 2019 WL 1865921 (N.D. Cal. Apr. 25, 2019) ....................................... 12

 7   Mobile Telecommunications Techs., LLC v. Blackberry Corp.,
       No. 3:12-CV-1652-M, 2016 WL 2907735 (N.D. Tex. May 17, 2016) ..................................... 12
 8
     Rembrandt Wireless Techs., LP v. Samsung Elecs. Co.,
 9      No. 2:13CV213-JRG-RSP, 2015 WL 1848524 (E.D. Tex. Jan. 23, 2015) ................................. 4
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                        ii      Case No. 5:17-cv-00072-BLF (SVK)
                                   FINJAN INC.’S MOTION FOR RECONSIDERATION
             Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 5 of 18




 1                         MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION
 3            Finjan respectfully requests that the Court reconsider its ruling on Cisco’s Motion to Strike

 4   Portions of Finjan’s Amended Expert Reports (Dkt. No. 582). Finjan did not have an opportunity

 5   to address Cisco’s post-hearing submission (which identified for the first time paragraphs Cisco

 6   wanted struck from Dr. Medvidovic’s amended reports), and Finjan believes that this resulted in

 7   the Court not considering facts and arguments showing that the struck language had support in

 8   Finjan’s infringement contentions. Finjan also believes that the Court did not consider key

 9   evidence and arguments showing that the concepts of a “virtual environment agent” and

10   “parameters to run the sample file or URL” as they appear in Dr. Medvidovic’s amended reports

11   were appropriately disclosed in Finjan’s infringement contentions.

12   II.      STATEMENT OF ISSUES TO BE DECIDED
13            1) Whether the Court should grant Finjan’s Motion for Reconsideration of the Court’s

14   Order on Cisco’s Motion to Strike Portions of Finjan’s Amended Expert Reports (Dkt. No. 582),

15   vacate said Order, and deny Cisco’s Motion Strike Portions of Finjan’s Amended Expert Reports

16   (Dkt. No. 491-3).

17   III.     LEGAL STANDARD
18            “[A]ny order or other decision … that adjudicates fewer than all the claims … may be
19   revised at any time before the entry of a judgment adjudicating all the claims….” Fed. R. Civ. P.

20   54(b). Accordingly, “courts have complete discretion to modify interim orders at any time before

21   final judgment for any appropriate reason.” Golden Gate Autobon Soc’y, Inc. v. U.S. Army Corps

22   of Eng’rs, 732 F. Supp. 1014, 1023 (N.D. Cal. 1989). A Motion for Reconsideration may be

23   granted after a party shows “[a] manifest failure by the Court to consider material facts or

24   dispositive legal arguments which were presented to the Court before such interlocutory order.”

25   See Civil L.R. 7-9. Additionally, in Judge Freeman’s May 1, 2020 Order, Judge Freeman stated

26   that:
27            “The undersigned held a Final Pretrial Conference on April 30, 2020. In that
              Conference, counsel for Finjan indicated that Finjan intends to appeal from the SVK
28            Order to this Court on two grounds: (1) a procedural issue – because Finjan did not
              have an opportunity to oppose Cisco’s post-hearing submission at ECF 558 and (2)
                                                         1           Case No. 5:17-cv-00072-BLF (SVK)
                             FINJAN INC.’S MOTION FOR RECONSIDERATION
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 6 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 7 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 8 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 9 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 10 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 11 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 12 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 13 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 14 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 15 of 18
Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 16 of 18
         Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 17 of 18




 1   Finjan’s Amended Expert Reports (Dkt. No. 582) be vacated, and that Cisco’s Motion Strike

 2   Portions of Finjan’s Amended Expert Reports (Dkt. No. 491-3) be denied. Additionally, if the

 3   Court finds the issue outlined supra in Section V.C.3 to be dispositive, then Finjan respectfully

 4   requests that the parties have an opportunity to brief the issue of whether Finjan’s replacement

 5   language corresponds to theories that Finjan was previously denied permission to add to its

 6   infringement contentions (including whether this issue should be relevant to the present motion).

 7

 8   Dated: May 15, 2020                              Respectfully Submitted,

 9                                                By: /s/ Aamir A. Kazi
                                                  Juanita R. Brooks (CA SBN 75934) brooks@fr.com
10
                                                  Roger A. Denning (CA SBN 228998)
11                                                denning@fr.com
                                                  Frank J. Albert (CA SBN 247741) albert@fr.com
12                                                Megan A. Chacon (CA SBN 304912)
                                                  chacon@fr.com
13                                                K. Nicole Williams (CA SBN 291900)
14                                                nwilliams@fr.com
                                                  Oliver J. Richards (CA SBN 310972) ojr@fr.com
15                                                Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                                  Tucker N. Terhufen (CA SBN 311038)
16                                                terhufen@fr.com
                                                  FISH & RICHARDSON P.C.
17                                                12390 El Camino Real, Suite 100
18                                                San Diego, CA 92130
                                                  Phone: (858) 678-5070 / Fax: (858) 678-5099
19
                                                  Aamir A. Kazi (Admitted Pro Hac Vice)
20                                                kazi@fr.com
                                                  Alana C. Mannige (CA SBN 313341)
21                                                mannige@fr.com
22                                                FISH & RICHARDSON P.C.
                                                  1180 Peachtree Street NE, 21st Floor
23                                                Atlanta, GA 30309
                                                  Phone: (404) 892-5005 / Fax: (404) 892-5002
24
                                                  Attorneys for Plaintiff FINJAN, INC.
25

26
27

28

                                               13       Case No. 5:17-cv-00072-BLF (SVK)
                           FINJAN INC.’S MOTION FOR RECONSIDERATION
         Case 5:17-cv-00072-BLF Document 623 Filed 05/15/20 Page 18 of 18




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on May 15, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                      /s/ Aamir A. Kazi
                                                        Aamir A. Kazi
 8                                                      kazi@fr.com
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              14       Case No. 5:17-cv-00072-BLF (SVK)
                          FINJAN INC.’S MOTION FOR RECONSIDERATION
